 
 
Exhibit 10.1




July 1, 2010




Harlee Olafson
109 Buckingham Court
Mankato, MN  56001


Dear Harlee:


I am pleased to offer you employment as Executive Vice President and Chief Risk
Officer of West Bancorporation, Inc. (the "Company") and West Bank.


1.           Your employment will commence on or before August 20, 2010 (the
“Effective Date”).


2.           In your positions, you will report to the Chief Executive Officer
of the Company and perform the duties customarily associated with chief risk
officer positions at a publicly traded company and a bank, including such
specific duties as may be assigned to you by the CEO or the boards of directors
from time to time. You will be expected to perform faithfully and loyally and to
the best of your abilities the duties assigned to you and to devote your full
business time, attention, and effort to the affairs of the Company and its
subsidiaries.


3.           Your annual base salary will be $210,000 ("Base Salary") to be paid
in accordance with West Bank’s regular payroll practices (less any withholdings
and deductions required by law or authorized by you).  Your Base Salary may be
increased for subsequent years, but not decreased, by the Company’s Board of
Directors, in its sole discretion, in accordance with the executive compensation
plans and policies then in effect.


4.           You shall be eligible to receive a performance bonus of up to forty
percent of the amount of your Base Salary for each calendar year worked in
accordance with the Company's senior executive bonus plan then in effect
("Performance Bonus").  The amount, if any, of such bonus shall be determined by
the Board in its sole discretion.  Any Performance Bonuses awarded while the
Company is participating in the Department of the Treasury’s TARP program will
be paid in long-term restricted stock.  The stock restrictions shall include (1)
a vesting period of not more than the longer of three years from the grant date
or the time of repayment of all TARP funds and (2) a requirement that you be
employed by the Company on each vesting date.  To the extent not precluded by
law or any TARP restriction, the continued employment conditions for vesting of
each Performance Bonus shall be satisfied if during your employment by the
Company or West Bank you become permanently and fully disabled or die or in the
event of a change in control of the Company or a sale of substantially all of
the Company’s operating assets.  The Company’s Compensation Committee has the
sole discretion to impose vesting restrictions under the West Bancorporation,
Inc. Restricted Stock Compensation Plan.  The Company’s Board of Directors has
the sole discretion to determine the form of payment (i.e., cash, restricted
stock, other) for Performance Bonuses awarded after the Company is no longer
subject to TARP executive compensation restrictions.


5.           As consideration for your willingness to enter into this agreement,
you will be granted that number of shares of restricted stock pursuant to the
Company's Restricted Stock Compensation Plan to constitute $30,000 (valued as of
the grant date).  The stock will vest on the later of 1) the time of the
Company’s repayment of all TARP funds or 2) two years from the date of the
grant.  You will not have to be employed by the Company or West Bank at the time
of vesting in order to receive this stock.  If this stock grant can not be made
by December 15, 2010, you will be paid $30,000 cash (less any withholdings and
deductions required by law or authorized by you) on or before December 31, 2010.


6.           You shall receive those employee benefits and perquisites which the
Company makes available to its senior executive officers, including specifically
allowances for country club dues and a car in amounts of at least what you are
receiving through your current employment.  You shall be entitled to not less
than 25 days of paid time off, plus all Company-recognized holidays, during each
full year of employment hereunder in accordance with the general terms of the
vacation policy adopted by the Company.  The Company reserves the right to
modify, amend, suspend, or terminate any or all such employee benefit plans and
policies at any time.
 
 

 
 

--------------------------------------------------------------------------------

 

 
7.           The Company will pay your standard and actual relocation expenses
including, but not limited to, up to four months of temporary housing in the Des
Moines area for you and real estate commission, if any, incurred by you on the
sale of your current house.  If you are not able to sell your current house by
November 15, 2010, the Company will buy it at its appraised value.


8.           You will be reimbursed for all proper and reasonable expenses
incurred by you in the performance of your duties in accordance with the
policies of the Company.


9.           From and after the Effective Date and through and including the
date that is one year after the effective date of your termination of
employment, you agree to not do any of the following, directly or indirectly,
without the prior written consent of the Company’s Board of Directors:


 
(a)
directly or indirectly (whether as owner, stockholder, director, officer,
employee, principal, agent, consultant, independent contractor, partner or
otherwise) own, manage, operate, control, or otherwise carry on a business in
competition with the business conducted by the Company or any subsidiary of the
Company; or



 
(b)
directly or indirectly attempt to induce any employee of the Company or a
subsidiary of the Company to terminate or abandon his or her employment for any
purpose whatsoever or any attempt directly or indirectly to solicit the trade or
business of any current customer, supplier, or partner of the Company; or



 
(c)
directly or indirectly engage in any activity which is contrary, inimical, or
harmful to the interests of the Company, including but not limited to (i)
violations of Company policies or (ii) disclosure or misuse of any confidential
information or trade secrets of the Company or a subsidiary of the Company.



You acknowledge that any breach or potential breach of this paragraph will
result in serious and irreparable injury to the Company for which the Company
cannot be adequately compensated by monetary damages alone. You agree,
therefore, that, in addition to any other remedy the Company may have, the
Company will be entitled to seek both preliminary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages or posting of a bond.


10.           During your employment by the Company and West Bank, you will not
earn any fees for your service, if any, as a director of the Company or any of
its subsidiaries. You may engage in charitable, civic, or community activities
and, with the prior approval of the Board, may serve as a director of any other
business corporation, provided that such activities or service do not interfere
with your duties to the Company or violate the terms of any of the covenants
contained in this agreement.


11.           Except for disputes between the parties concerning this agreement,
the Company shall protect and indemnify you against any and all legal claims or
actions involving you as a consequence of your employment under this agreement
to the maximum extent allowed under the Iowa Business Corporation Act.  The
Company shall also provide you the maximum insurance coverage provided any other
employee of the Company.  The Company agrees to continue your coverage under
such directors and officers’ liability insurance policies as shall from time to
time be in effect for Company officers and employees for not less than six years
following your termination of employment.


12.           Should your employment by the Company be terminated, you agree to
thereafter cooperate in the truthful and honest prosecution and/or defense of
any claim in which the Company or its subsidiaries may have an interest (with
the right of reimbursement for reasonable expenses actually incurred), which may
include, without limitation, being available to participate in any proceeding
involving the Company or its subsidiaries, permitting interviews with
representatives of the Company, appearing for depositions and trial testimony,
and producing and/or providing any documents or names of other persons with
relevant information in your possession or control arising out of your
employment in a reasonable time, place, and manner.


13.           This agreement constitutes the entire agreement and understanding
between you, the Company, and West Bank with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements, or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.
 
 

 
 

--------------------------------------------------------------------------------

 

 
14.           No provision of this agreement may be modified or waived unless
such modification or waiver is agreed to in writing and signed by you and an
authorized representative of the Company and West Bank.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by you, the
Company, or West Bank to insist upon strict compliance with any provision of
this agreement or to assert any right hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
agreement.


15.           The interpretation, construction, and performance of this
agreement shall be governed by, construed, and enforced in accordance with the
internal laws of the state of Iowa without regard to its principles of conflicts
of laws.  The invalidity or enforceability of any provision of this agreement
shall not affect the validity or enforceability of any of the other provisions
of this agreement, which other provisions shall remain in full force and effect.


16.           Please note that the purpose of this agreement is merely to
describe the terms of your employment.  This agreement does not create any
contract for or right to continued employment for any specific period of
time.  Your employment with the Company and West Bank at all times will be “at
will.”  This means that you, the Company, or West Bank may end your employment
at any time for any or no reason by providing a ninety day written notice of
termination.  You agree to faithfully continue your service to the Company and
West Bank during the notice period if you terminate your employment.


To indicate your acceptance of the terms of this agreement, please sign this
letter in the space below and return it to me.  Both the Board and I look
forward to your long and successful service to the Company and West Bank.





 
Very truly yours,
               
/s/ David D. Nelson
   
David D. Nelson
   
Chief Executive Officer
   
West Bancorporation, Inc.
 






--------------------------------------------------------------------------------




I understand and accept the terms and conditions of my employment with West
Bancorporation, Inc. and West Bank as expressed above.




By:
/s/ Harlee Olafson
 
Date:  July 9, 2010
   
Harlee Olafson
     



 
 
 
 

--------------------------------------------------------------------------------

 
